DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wakabayashi et al. (US Pub. 2021/0313378 A1).
In re claim 1, Wakabayashi et al. shows (fig. 10)  a stacked multicolor detector device comprising: a first detector (451a) comprising: a first detector structure (51); and a first ground plane (52; [0061]) adjacent the first detector structure; and a second detector (451b) comprising: a second detector structure (51); and a second ground plane (52; [0061]) adjacent the second detector structure; wherein: at least one of the first ground plane and the second ground plane is transmissive to radiation in a predetermined spectral band; and the first detector and the second detector are in a stacked relationship.

In re claims 3 and 4, Wakabayashi et al. shows (fig. 10) the first detector and the second detector are individually reticulated such that reticulations pass through an individual one of the first detector and the second detector.
In re claim 5, Wakabayashi et al. shows (fig. 10) the first detector further comprises a first dielectric structure (53) coupled to the first detector structure; and the second detector further comprises a second dielectric structure (53) coupled to the second detector structure; one or more of the first dielectric structure and the second dielectric structure comprises one or more of a filter, a distributed Bragg reflector, and an anti-reflection coating.
In re claim 6, Wakabayashi et al. shows (fig. 10; [0061]) a read-out integrated circuit, wherein: one of the first detector and the second detector is coupled to the read-out integrated circuit; the stacked multicolor detector device further comprises: a first insulated conductive signal path electrically coupling the first detector structure to a first signal electrical contact of the read-out integrated circuit; and a second insulated conductive signal path electrically coupling the second detector structure to a second signal electrical contact of the read-out integrated circuit.


In re claim 8, Wakabayashi et al. shows (fig. 10) a multicolor focal plane array comprising a plurality of active pixels, each active pixel comprising a stacked multicolor detector device further comprising: a first detector (451a)comprising: a first detector structure (51); and a first ground plane (52; [0061]) adjacent the first detector structure; and a second detector (451b) comprising: a second detector structure (51); and a second ground plane (52; [0061]) adjacent the second detector structure; wherein: at least one of the first ground plane and the second ground plane is transmissive to radiation in a predetermined spectral band; and the first detector and the second detector are in a stacked relationship.
In re claim 9, Wakabayashi et al. shows (fig. 10) one or more additional detectors (451c) comprising: an additional detector structure (51); and an additional ground plane (52; [0061]) adjacent the additional detector structure, wherein the additional ground plane is transmissive to radiation in the predetermined spectral band and the one or more additional detectors are in the stacked relationship with the first detector structure and the second detector structure.
In re claims 10 and 11, Wakabayashi et al. shows (fig. 10) the first detector and the second detector are individually reticulated or are reticulated together.
In re claim 12, Wakabayashi et al. shows (fig. 10) the first detector further comprises a first dielectric structure (53) coupled to the first detector structure; the 
In re claim 13, Wakabayashi et al. shows (fig. 10; [0061]) a read-out integrated circuit, wherein: one of the first detector and the second detector is coupled to the read-out integrated circuit; and the stacked multicolor detector device further comprises: a first insulated conductive signal path electrically coupling the first detector structure to a first signal electrical contact of the read-out integrated circuit; and a second insulated conductive signal path electrically coupling the second detector structure to a second signal electrical contact of the read-out integrated circuit.
In re claims 14 and 15, Wakabayashi et al. shows (fig. 10) at least one ground pixel comprising: a first detector if the at least one ground pixel; and a second detector of the at least one ground pixel, wherein the first detector of the at least one ground pixel and the second detector of the at least one ground pixel are in the stacked relationship.
In re claims 16-19, Wakabayashi et al. shows (fig. 10; [0058-0075) a read-out integrated circuit, wherein the first detector of the at least one ground pixel and the second detector of the at least one ground pixel are electrically coupled together and electrically coupled to one or more ground electrical contacts of the read-out integrated circuit.
In re claim 20, Wakabayashi et al. shows (fig. 10) one or more of the first detector structure and the second detector structure is bias-selectable to select one of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitra (US 7,759,644 B2), Shindo (US 5,738,731 A), Inaba (US Pub. 2011/0220778 A1), Osaka (US Pub. 2006/0273362 A1), Wei (US 10/714531 B2), and Gyu (CN-101640213 A) each disclose various elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW E WARREN/Primary Examiner, Art Unit 2815